     Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 1 of 7 PageID #: 194



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


ROBERT PEREZ,

             Plaintiff,

v.                                          Civil Action No. 2:16-1606

WEST VIRGINIA-AMERICAN WATER COMPANY,
AMERICAN WATER COMPANY, and EASTMAN
CHEMICAL COMPANY,

             Defendants.

                                           Consolidated with:

CRYSTAL GOOD, et al.,

             Plaintiffs,

v.                                          Civil Action No. 2:14-1374

WEST VIRGINIA-AMERICAN WATER
COMPANY, et al.,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending are plaintiff Robert Perez’s (1) Motion for

Review, filed May 16, 2020; (2)          Motion for Reconsideration and

Motion to Set Aside the Dismissal, and Restore Complaint to Its

Original Position and Motion for Summary Judgment (“Motion to

Reconsider”), filed May 20, 2020; (3) Amendment to Review Motion

and Claim Right to Proceeds, filed June 2, 2020;

(4) Confirmation in Respect to Withdrawal of All Motions for
  Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 2 of 7 PageID #: 195



Review, Retraction of All Pleadings, filed June 2, 2020; and

(5) Motion Regarding Counsel Issues, filed June 5, 2020.


             This case arose out of plaintiff’s allegation that on

February 16, 2014, “my home at 4904 Big Tyler Road, Cross Lanes,

Kanawha County, West Virginia, caught on fire during a break in

the waterline in my area causing low to no water pressure for

the fire department to extinguish the fire.         Neighboring fire

departments attempted to bring water, but were unsuccessful in

extinguishing the house fire.”      Perez, ECF No. 2.      Plaintiff

sought relief for “personal injury, damages for the loss of his

home and personal property, loss of unreasonable inferences with

the use of property, fear, anxiety, annoyance or inconvenience

due to the actions of the Defendants.”        Id.


             On May 29, 2020, defendant West Virginia-American

Water Company filed a response to plaintiff’s motion for

reconsideration under Rule 59(e) of the Federal Rules of Civil

Procedure.    See Perez, ECF No. 50.     The response outlines the

procedural history of this case and its consolidation with the

case styled, Crystal Good v. American Water Works Co., Inc., No.

2:14-cv-01374 (S.D.W. Va. filed Jan. 13, 2014).          As noted by

defendant, plaintiff did not opt out or object to the Amended

Settlement Agreement (“ASA”) prior to the court’s approval in

the consolidated Good case.



                                    2
  Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 3 of 7 PageID #: 196



           The court’s June 8, 2018 Order Granting Final Approval

of the Good Class Settlement and Entering Judgment provided that

“[t]he court permanently bars and enjoins each Settlement Class

Member from filing, asserting, commencing, maintaining or

consenting to any action against the Released Entities with

respect to the Released Claims.”        Good, ECF No. 1212 at 17,

¶ 17.   Defendant also cites the release language contained in

the ASA, whereby the parties agreed to “fully, finally,

irrevocably, and forever release, waive, discharge, relinquish,

settle, and acquit” all claims with respect to the Incident.

Good, ECF No. 1163-1 ¶¶ 9.3-9.4 (“Settlement Class Members . . .

fully, finally, irrevocably, and forever release, waive,

discharge, relinquish, settle, and acquit any and all claims,

demands, actions, or causes of action, whether known or unknown,

that they may have, purport to have, or may have hereafter

against any Released Entity, as defined above, arising out of or

in any way related to the Incident.”).


           On April 7, 2020, the court dismissed the above-styled

Perez action (2:16-1606), based in part on a finding that

plaintiff had participated in the class action settlement by

filing two claims: a Contemporaneous Medical Individual Review

Claim and a Residential Individual Review Claim.          The Settlement

Administrator — Smith, Cochran and Hicks — informed the court




                                    3
  Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 4 of 7 PageID #: 197



that plaintiff’s Medical Claim was paid $750 on December 2,

2019, and that the check cleared on January 1, 2020.           However,

plaintiff was notified on July 24, 2018 that he did not meet the

Residential Individual Review Claim requirements and that he

could either resubmit this claim or elect to be reprocessed as a

Residential Simple Claim.     After plaintiff decided to keep his

claim intact as filed, he received a notice of denial on March

25, 2019.    He did not request a second review.        Perez, ECF Nos.

43 & 44; Good, ECF No. 1287 & 1288.


            Nevertheless, plaintiff now seeks a “complete review”

of his claim, arguing that the Settlement Administrator’s

determinations were “misleading and without merit” and that the

Settlement Administrator ignored his request to keep his claim

“intact for review as filed.”      Perez, ECF No. 49; Good, ECF No.

1294.   Citing Rule 59(e), plaintiff’s Motion to Reconsider

asserts that “[t]he issues presented in the original Complaint

are and remain outside of the class action settlement

parameters.”    Perez, ECF No. 48; Good, ECF No. 1293.

Plaintiff’s Amendment to Review Motion and Claim Right to

Proceeds likewise requests that the court order the Settlement

Administrator to disburse funds to plaintiff as he “seeks

modification of his claim award in review as appropriate.”

Perez, ECF No. 51; Good, ECF No. 1299.        Lastly, in his Motion




                                    4
  Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 5 of 7 PageID #: 198



Regarding Counsel Issues, plaintiff informs the court that as a

pro se litigant plaintiff     “cannot determine if even the class

action settlement provided me relief or if I still have a

meritorious cause of action” and “unable to make up my mind or

even determine as to how to proceed.”        Perez, ECF No. 54; Good,

ECF No. 1304.


           Federal Rule of Civil Procedure 59(e) provides as

follows: “A motion to alter or amend a judgment must be filed no

later than 28 days after the entry of the judgment.”           Fed. R.

Civ. P. 59(e).   The Fourth Circuit has observed that “[a] Rule

59(e) motion may only be granted in three situations: ‘(1) to

accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to

correct a clear error of law or prevent manifest injustice.’”

Mayfield v. National Ass’n for Stock Car Auto, 674 F.3d 369, 378

(4th Cir. 2012) (quoting Zinkand v. Brown, 478 F.3d 634, 637

(4th Cir. 2007) (citations omitted)).        “It is an extraordinary

remedy that should be applied sparingly.”         Id. (citing EEOC v.

Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir. 1997)).


           Plaintiff’s various motions provide no basis for

relief.   Plaintiff does not confront the relevant language in

the ASA mentioned above and, despite any regrets he has about

participating in the class action settlement, he is bound by the



                                    5
  Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 6 of 7 PageID #: 199



terms of the ASA.    See In re MI Windows and Doors, Inc.,

Products Liability Litigation, 860 F.3d 218, 224 (4th Cir.

2017); see also Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998) (“Rule 59(e) motions may not be

used . . . to raise arguments which could have been raised prior

to the issuance of the judgment, nor may they be used to argue a

case under a novel legal theory that the party had the ability

to address in the first instance.”).        Plaintiff agreed to the

settlement procedures and indeed already received payment for at

least one of his claims.


          Finally, insofar as plaintiff’s motions contest the

Settlement Administrator’s determinations, he now seeks to

withdraw all motions for review and “retract” all pleadings

“that may arrive or have been filed.”        See Perez, ECF No. 53;

Good, ECF No. 1302.    Plaintiff’s latest motion further indicates

that he “cannot decide or figure out how to claim relief from

the settlement” and remains uncertain how to proceed.           Perez,

ECF No. 54; Good, ECF No. 1304.       Plaintiff’s decision to proceed

without counsel stands as his choice alone.         The court

reiterates that plaintiff has received his full entitlement

under the ASA.   Inundating the court with further information,

absent a basis for relief, will not aid his case.




                                    6
  Case 2:16-cv-01606 Document 56 Filed 06/08/20 Page 7 of 7 PageID #: 200



          Accordingly, it is ORDERED that plaintiff’s Motion for

Review, filed May 16, 2020; Motion to Reconsider, filed May 20,

2020; Amendment to Review Motion and Claim Right to Proceeds,

filed June 2, 2020; and Motion Regarding Counsel Issues, filed

June 5, 2020, be, and they hereby are, denied.          It is further

ORDERED that plaintiff’s motion for Withdrawal of All Motions

for Review, Retraction of All Pleadings, filed June 2, 2020 be,

and it hereby is, granted insofar as plaintiff seeks to retract

his pending motions.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: June 8, 2020




                                    7
